Citation Nr: 0512325	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  04-04 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a higher initial rating for an abdominal 
ventral hernia, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1957 to May 
1959.

This cases comes to the Board of Veterans'Appeals (Board) on 
appeal from a  rating decision by the RO in Hartford, 
Connecticut, which granted the veteran's claim of entitlement 
to disability compensation for an abdominal ventral hernia 
under 38 U.S.C.A. § 1151 (West 2002), determining that this 
disability resulted from VA surgical treatment for a duodenal 
ulcer.   The veteran continues to disagree with the 20 
percent evaluation.

During the pendency of this appeal, in July 2003, the RO 
granted an increased 40 percent rating for service-connected 
residuals of a duodenal ulcer, subtotal gastrectomy.  As the 
veteran has since withdrawn his appeal for an increased 
rating for a duodenal ulcer, subtotal gastrectomy, this issue 
is not in appellate status and will not be addressed by the 
Board.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The most recent VA examination in April 2003 showed a large 
ventral hernia causing local discomfort due to the protrusion 
and difficulty bending and lifting objects.  Subsequently in 
June 2003 the veteran was furnished a hernia binder by a VA 
orthotist.  As such a current VA examination is warranted.

Accordingly, the case is REMANDED for the following:




1.  The RO should request the VA medical 
facility in West Haven to furnish copies 
of any medical records pertaining to 
treatment for the abdominal ventral 
hernia covering the period from June 26, 
2003 to the present.

2.  A VA examination should be conducted 
to determine the severity of the 
abdominal ventral hernia.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  All indicated tests 
deemed necessary should be conducted. 
Following the examination, it is 
requested that the examiner indicate 
whether the ventral hernia is large, or 
massive, not well supported by belt under 
ordinary conditions, and whether there is 
persistent, severe diastasis of recti 
muscles or extensive diffuse destruction 
or weakening of muscular and fascial 
support of abdominal wall so as to be 
inoperable.

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
time period in which to respond.

The case should then be returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




